Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on June 15, 2021. 
 
Claims 1-7 and 10-15 are pending. Claims 1,6 and 7 have been amended. Claims 8 and 9 have been cancelled.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) in view of Verheggen (US 2015/0105504) and Sugiyama (US 2015/0054885).

Sato does not teach between 5% by mass or more and 20% mass or less betaine, trimethylglycine, or specify the ratio of betaine to cationic compounds, the addition of surfactants of HLB 13 or more. Sato does not teach the cationic resin.
Verheggen teaches that pretreatments for fabric before inkjet printing (paragraph 0103) use a primer solution comprising water, co-solvents, surfactants, polyvalent metal salts and cationic resins (paragraph 0113, 0115). Verheggen teaches co-solvents effectively combined with water in ink jet printing are the trimethylglycine, which is a betaine (paragraph 0077) used at concentrations of 1-25% (paragraph 0085-0086). 
Sugiyama teaches pretreating fabric and then ink jet printing it with ink (paragraph 0027), wherein the pretreatment comprises a coagulant selected from polyvalent metal salts or cationic resins and the coagulant can be used in concentrations of 5-20% by mass based on the mass of the pretreatment liquid (paragraph 0031-0037). Sugiyama teaches this range of coagulant leads to high levels of texture retention and color development and cationic resins particularly provide the printed fabric with excellent color development, abrasion resistance and prevent the natural texture of the fabric from being damaged. 

It would have been further obvious to use cationic resins at the claimed 10-20% in the pretreatment  of Sato as Sugiyama teaches the calcium polyvalent metals salts are functionally equivalent to cationic resins in providing coagulation to the inks when they are deposited on the pretreatment. Sugiyama further teaches cationic resins at the claimed 10-20% concentration particularly provide the printed fabric with excellent color development, abrasion resistance and prevent the natural texture of the fabric from being damaged.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed 0.2 or more, or 0.6 or more, on a mass basis ratio of the betaine to the cationic resin as Verheggen invites the inclusion of betaines at 1-25% and incorporates cationic resins and Sugiyama teaches concentrations of 5-20%  of cationic resins are useful and effective. Applications ratio of 0.2 or more, or 0.6 or more or 2.0 or less can be arrived at by selection of values from the art recognized effective ranges of Verheggen and Sugiyama. Absent a showing of unexpected results, selection from art recognized effective ranges is obvious to try. It would have been further obvious to include nonionic surfactant of HLB 13 or greater in the treatment as Sato teaches these 
Regarding claims 4 and 10, the claims are to a treatment solutions and the application to the fabric is intended use and doesn’t further limit the treatment solution components. Since these claims are drawn to limitations on the fabric which is not a component of the treatment composition, and the prior art teach treatment composition, these claims are satisfied by the teachings of Sato, Verheggen and Sugiyama. Likewise, claim 2 doesn’t further limit the treatment solution components and is also simply intended use. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497), Verheggen (US 2015/0105504) and Sugiyama (US 2015/0054885) and further in view of Oguchi (US 2015/0130881).
Sato, Verheggen and Sugiyama are relied upon as set forth above
Sato, Verheggen and Sugiyama do not teach carnitine or gamma-butyrobetaine.
Oguchi teaches that pretreatments for fabric before ink jet printing (paragraph 0103) comprise a coating layer (paragraph 0075-0076). Oguchi teaches co-solvents effectively combined with water in ink jet printing are trimethylglycine, carnitine and gamma-butyrobetaine (paragraph 0044 and 0048) at 5-30 mass % (paragraph 0049). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Sato, Verheggen and Sugiyama by incorporating trimethylglycine, carnitine and gamma-butyrobetaine as co-solvents in the pretreatment as Verheggen teaches trimethylglycine is effectively used as a co-solvent .

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) in view of Verheggen (US 2015/0105504) and Sugiyama (US 2015/0054885) and further in view of Staeuble (US 3,074,945).
Sato, Verheggen and Sugiyama are relied upon as set forth above.
Sato, Verheggen and Sugiyama do not specify a triazine dyed cotton.
Staeuble teaches triazine dyes are effective dyes to produce black color dyeings on cotton fabrics which have excellent fastness (column 4, lines 33-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Sato, Verheggen and Sugiyama by dyeing the cotton black with triazine dyes prior to pretreating with the treatment solution and ink jet printing as Staeuble teaches that triazine dyes are effective at producing black colors on cottons with excellent fastness properties and Sato teaches applying a treatment solution to black cotton. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection addresses the cationic resin at the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761